CANBY, Circuit Judge.
This suit began as a class action brought on behalf of all women employed by the Los Angeles Department of Water and Power who had contributed to the department’s pension fund. The suit alleged that the city discriminated against women by requiring them to contribute to the fund at a higher rate than male employees. The plaintiffs made claims under Title VII of the Civil Rights Act of 1964, § 1983 of the Civil Rights Act of 1866, the fourteenth amendment of the United States Constitution, and the California Constitution. They requested back pay and injunctive relief. The district court granted plaintiffs the relief sought under Title VII, but dismissed their other claims.
In Manhart v. City of Los Angeles, 553 F.2d 581 (9th Cir. 1976), this court upheld plaintiffs’ Title VII claim on the merits. In turn, in Los Angeles Department of Water & Power v. Manhart, 435 U.S. 702, 98 S.Ct. 1370, 55 L.Ed.2d 657 (1978), the Supreme Court upheld plaintiffs’ claim for injunctive relief, but denied the claim for back pay because “[retroactive liability could be devastating for a pension fund.” Id. at 722, 98 S.Ct. at 1382. On remand, the district court awarded plaintiffs $165,000 in attorneys’ fees. Defendants now appeal that award. We affirm the decision of the district court.
PREVAILING PARTY
Section 706(k) of Title VII, 42 U.S.C. § 2000e-5(k), provides that “the court, in its discretion, may allow the prevailing party ... a reasonable attorney’s fee as part of the costs. . . . ” The city argues that the plaintiffs in this action are not prevailing parties because their claim for damages was denied by the Supreme Court. We disagree. Plaintiffs should be considered prevailing parties so long as they *907prevail on “ ‘a significant issue in litigation which achieve[d] ... the benefit which the parties sought in bringing suit.’ ” Williams v. Alioto, 625 F.2d 845, 847 (9th Cir. 1980) (quoting Sethy v. Alameda Comity Water District, 602 F.2d 894, 897-98 (9th Cir. 1979), cert. denied, 444 U.S. 1046, 100 S.Ct. 734, 62 L.Ed.2d 731 (1980)).1 By proving that the city had discriminated against them on the basis of gender, the plaintiffs prevailed on a significant issue in litigation. By securing an injunction to prohibit the city from continuing its discriminatory practice, they achieved a large part of the benefit which they sought. That is enough to make them prevailing parties for the purposes of § 706(k). Sethy v. Alameda County Water District, 602 F.2d at 897-98. This court has specifically held that a Title VII plaintiff who wins injunctive relief is a prevailing party under § 706(k), even though their claim for damages is denied. Rosenfeld v. Southern Pacific Co., 519 F.2d 527, 529 (9th Cir. 1975). Therefore, the plaintiffs in this action are prevailing parties to whom attorneys’ fees may be awarded.
AMOUNT OF ATTORNEYS’ FEES
Determining the amount of attorneys’ fees to be awarded is within the discretion of the district court. An award will be overturned only for an abuse of that discretion. Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 69 (9th Cir. 1975), cert. denied sub nom. Perkins v. Screen Extras Guild, Inc., 425 U.S. 951, 96 S.Ct. 1726, 48 L.Ed.2d 195 (1976). In Kerr, this court listed 12 factors to be considered in determining a reasonable attorney’s fee, and stated that failure to consider the 12 factors is an abuse of discretion.
The record in this case does not contain a detailed analysis of the 12 factors by the district court. After a hearing on attorneys’ fees, the district court stated the following conclusion:
I have reviewed, of course, the exhibits. I have had them for some time. I have studied the briefs of the parties. And, considering what I regard to be the relevant factors, I am now prepared to state what I regard to be reasonable attorneys’ fees under Title VII.
In fixing those fees, I, of course, am taking into account the reasonable time spent by the attorneys, the complexity of the issues, the skill and experience of the attorneys, the results obtained, and the need to adequately compensate lawyers who take on Title VII cases. I have not sat down with a calculator and gone over each hour, and made a determination on an hour-by-hour or minute-by-minute basis applying to that time a reasonably hourly rate. I think that approach, which is mechanical, can lead, in some cases, to an unfair conclusion.
The court then awarded $135,000 in attorneys’ fees to counsel for the union, and $30,000 to counsel for the individual plaintiffs.2
*908The city argues that the failure of the district court to make detailed findings was an abuse of discretion. We disagree. Kerr does not require the court to make precise calculations on the record. Kerr’s requirements are met by “a recital of the facts and the guidelines considered in determining attorneys’ fees.” 526 F.2d at 70. The facts contained in the affidavits and briefs submitted by the parties are sufficiently detailed to provide a basis for the award. See Dennis v. Chang, 611 F.2d 1302, 1308 (9th Cir. 1980). An evidentiary hearing was not required. Williams v. Alioto, 625 F.2d at 849. The court emphasized five factors, approved by Kerr, on which it relied. Although we prefer a more detailed analysis than the brief statement made by the district court, it is not required. See Buxton v. Patel, 595 F.2d 1182, 1185 n.2 (9th Cir. 1979). A statement by the court that it has considered a Kerr factor suffices; the court is not required to detail the mechanics of its application. Dennis v. Chang, supra, 611 F.2d at 1308.
In Fountila v. Carter, 571 F.2d 487 (9th Cir. 1978), this court remanded for detailed findings when the district court noted on the record its method of calculating attorneys’ fees, but failed to indicate any reasons for using that method. Id. at 496-97. In this case, however, the court omitted the method of calculation, but adequately identified the factors which entered into its judgment. A remand for findings is therefore unnecessary.
The city also argues that the award was excessive. We disagree. The award was clearly within the discretion of the district court. The plaintiffs presented evidence that their attorneys spent more than 1,400 hours over several years to prepare this case for presentation to the district court, the court of appeals, and the Supreme Court. The plaintiffs presented evidence of the prevailing rates charged by lawyers of similar skill and experience for comparable work. The calculated result was $125,000. Because of the special circumstances of this case, plaintiffs asked the court to multiply that result by 1.75, bringing their total request to $218,000. The affidavits of plaintiffs’ experts indicated that such a request was reasonable.
The district court did not grant the entire amount requested, however. Instead, it settled upon a figure of $165,000. This decision merely recognized that the hours, with a few exceptions, and rates quoted by plaintiffs were reasonable, and that the upward adjustment was justified by the complexity of the case, the uncertainty of success, and the results obtained. This was within the district court’s discretion. This case addressed a new and difficult issue. It undoubtedly required a large amount of time and effort.3 Even those courts which favor use of a formula to calculate attorneys’ fees allow the district court to consider those factors to award a higher fee than that produced by the formula. See Copeland v. Marshall, 641 F.2d 880, 892-94 (D.C.Cir.1980). The choice of a multiplier different from the one suggested by plaintiffs was not an abuse of discretion. These upward adjustments are necessarily imprecise, and are entrusted to the discretion of the district court because of that court’s intimate knowledge of the proceedings. Id. at 893.
*909The award cannot be deemed excessive because it included fees for time spent in preparing those claims dismissed by the district court. It is true that no compensation may be paid for the time spent to prepare unrelated claims on which plaintiffs did not prevail. Sethy v. Alameda County Water District, 602 F.2d at 898. In this case, however, plaintiffs pursued several claims to remedy the same injury, gender discrimination. Under those circumstances, plaintiffs are entitled to an award for all time spent in pursuit of their ultimate goal. Copeland v. Marshall, 641 F.2d at 892 n.18; Lamphere v. Brown University, 610 F.2d 46, 47 (1st Cir. 1979); see Seattle School District v. Washington, 633 F.2d 1338, 1349 (9th Cir. 1980).
The award also cannot be deemed excessive because it allowed a higher fee than set by the agreement between the union and its attorneys. The statute authorizes payment of a reasonable fee, not the fee agreed upon by the parties and their attorneys. The fee agreed upon is therefore not decisive. Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 718 (5th Cir. 1974); Clark v. American Marine Corp., 320 F.Supp. 709-711 (E.D.La.1970), aff’d, 437 F.2d 959 (5th Cir. 1971).
Finally, plaintiffs have requested attorneys’ fees for time spent litigating the fees issue itself in district court and on appeal. They are entitled to such an award. Williams v. Alioto, 625 F.2d at 850; Rosenfeld v. Southern Pacific Co., 519 F.2d at 530; Johnson v. Mississippi, 606 F.2d 635, 638-39 (5th Cir. 1979). It would be inconsistent to dilute an award of fees by refusing to compensate an attorney for time spent to establish a reasonable fee. Lund v. Affleck, 587 F.2d 75, 77 (1st Cir. 1978). We therefore remand to the district court to determine a reasonable fee for time spent by plaintiffs’ attorneys on this issue.
AFFIRMED.

. In Hanrahan v. Hampton, 446 U.S. 754, 100 S.Ct. 1987, 64 L.Ed.2d 670 (1980), the Supreme Court stated that an award of attorneys’ fees would be “ ‘especially appropriate where a party has prevailed on an important matter in the course of litigation, even when he ultimately does not prevail on all issues.’ ” Id. at 757, 100 S.Ct. at 1989 (quoting S.Rep. No. 94-1011, 94th Cong., 2d Sess., reprinted in [1976] U.S. Code Cong. & Ad. News 5912). Although Hanrahan was based on the attorneys’ fees provision in 42 U.S.C. § 1988, the Court noted that it was patterned after § 706(k) of Title VII. 446 U.S. at 758 n. 4, 100 S.Ct. at 1989 n. 4. The same rule should therefore apply here.


. Counsel for the union requested the following fees:
Partners’ Hourly Fees
(360‘/4 Hours at $100.00/hour) $36,025.00
Senior Associates’ Fees
(613 hours at $80.00/hour) $49,040.00
Junior Associates’ Fees
(2653A hours at $55.00/hour) $14,616.00
Law Clerks ($25.00/hour) $ 4,644.00
SUBTOTAL
$104,325.00
Multiplier
1.75
TOTAL
$182,568.75
Of this requested amount, the district court allowed $135,000.00.
Counsel for the individual plaintiffs requested the following fees:
*908215 hours at $80 per hour
[the attorney’s time] $ 17,200.00
2 hours at $55 per hour
[associate’s times] 110.00
SUBTOTAL
$17,310.00
Multiplier
1.75
TOTAL
$30,292.50
Of this requested amount, the district court allowed $30,000.00.


. The Supreme Court itself noted that this case was the first to challenge pension contribution differences based upon valid actuarial tables. The issues were especially complex, and the probability of success uncertain, because the courts had not addressed the question, and administrative agencies held conflicting views. The potential impact of this case is huge. More than 50 million persons in this country belong to pension plans affected by the decision. The prohibition against gender based pension contributions represents a radical departure from past practice. See Los Angeles Department of Water & Power v. Manhart, 435 U.S. at 720-22, 98 S.Ct. at 1381-82.